Citation Nr: 1216030	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-31 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a low back disorder diagnosed as herniated nucleus pulposus, L2, L4-L5, and L5-S1. 

2.  Entitlement to an initial rating in excess of 20 percent for diabetes prior to October 17, 2008, and in excess of 40 percent thereafter. 

3.  Entitlement to a compensable disability rating for plantar warts and calluses of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In December 2009, a Travel Board hearing before the undersigned Veterans Law Judge was held.  A transcript of that hearing is of record.

The case was previously remanded by the Board in February 2010.  Subsequently, service connection for hypertension was granted and not appealed; therefore, the issue of service connection for hypertension is no longer on appeal.  

The Board notes that service connection is in effect for peripheral neuropathy and radiculopathy of the right and left lower extremities, each evaluated as 20 percent disabling. This decision will focus on orthopedic manifestations of the Veteran's low back disability. Also, a total rating based on individual unemployability has been in effect since October 2007.


FINDINGS OF FACT

1.  Prior to July 28, 2008, the medical evidence demonstrates that diabetes mellitus has been controlled with insulin and a restricted diet; there is no medical evidence of required restrictions on activities due to diabetes mellitus.

2.  From July 28, 2008, the medical evidence demonstrates that diabetes mellitus has been controlled with insulin, a restricted diet, and restrictions on activities; there is no medical evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  The Veteran's low back disability was manifested by, at worst, objective observation of forward flexion to 20 degrees or greater with consideration of subjective complaints of pain, and no evidence of incapacitating episodes. 

4.  The Veteran's plantar warts and calluses are not in and of themselves symptomatic.


CONCLUSIONS OF LAW

1.  Prior to July 28, 2008, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

2.  From July 28, 2008, the criteria for a rating of 40 percent for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).

3.  The criteria for an initial rating greater than 40 percent for a low back disability  have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5292.

4.  The criteria for a compensable evaluation for plantar warts and calluses have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.20, 4.118, Diagnostic Codes 7804, 7819 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claims for an increased rating for low back and service connection for diabetes were received in July 2005.  In February 2006, the Veteran filed a claim for an increased rating for a foot disability.  Thereafter, he was notified of the general provisions of the VCAA in correspondence dated in August 2005, February 2006, and February 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified his duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA. Thereafter, the claims were reviewed and a supplemental statement of the case was issued in December 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in March 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claims and has been provided opportunities to submit such evidence.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, post-service VA and private treatment records, and Social Security Administration disability records have been obtained and associated with his claims file.  The Veteran has also been provided multiple VA examinations to determine the nature and severity of his claimed disabilities. 

Furthermore, the Veteran has been notified of the evidence and information necessary to substantiate his claims, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claims.

General Rating Considerations

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held:  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance."  This holding has been modified in that separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."  38 C.F.R. § 4.40.

Factual Background

Service connection for back and foot disorders were granted in a January 1993 decision upon separation from service due to an in-service injury and diagnosis of a foot disorder. 

The Veteran was granted service connection for diabetes in an April 2006 decision based on a physician's statement that the Veteran's diabetes, diagnosed 14 months after service, likely had its onset during the Veteran's active service.  

In a September 1994 treatment record, the examiner noted that the Veteran had a diagnosis of diabetes mellitus and required a change in diet and change in insulin use.  

In a December 1997 VA primary care note, the examiner wrote a letter for the Veteran stating that he has had diabetes since 1992 and has been on his current dosage of insulin since that time.  His most recent blood sugar showed considerable improvement over those obtained earlier in the year and his prognosis is considered to be good if continues to lose weight.  He had no work restrictions at that time.  He could work around moving machinery and lift 70 pounds.

December 2004 and April 2005 VA progress notes indicated the Veteran had uncontrolled diabetes due to noncompliance with medication.   

In an April 2005 VA podiatry note, the Veteran complained of painful callus on the side of his right foot.  Upon examination, the podiatrist noted obesity, advanced pes planus, sub fifth keratoma on the left, 3+ pitting edema both feet and ankles, sensation intact but diminished and diminished pedal pulses.  The examiner debrided his callus and timed his mycotic nails. 

In a June 2005 VA progress note, the Veteran complained of mild right lateral back pain.  The assessment included radiculopathy. 

A June 2005 VA MRI report found multilevel disc space and endplate degenerative changes.  There was a new small left paracentral disc herniation at L2-3 and large central disc herniation at L4-5 which was slightly decreased in size since the prior examination.  There was also a stable small central disc herniation at L5-S1 and stable bilateral L4-5 and L5-S1 foraminal encroachment. 

In a December 2005 VA progress note, the examiner noted feet with calluses bilaterally and one area on the left with a weeping blister. 

During a March 2006 VA skin examination, the Veteran complained of dry, scaly skin of the feet since approximately 1990 or 1991.  The examiner noted the Veteran had not been prescribed corticosteroid or other immunosuppressive drugs and he has not been prescribed any specific light modalities.  He reported that his skin disorder interferes with his occupation, activities of daily living, and his recreational activities due to discomfort of his feet.  Upon examination, the examiner noted the right foot has two dark, hyperpigmented lesions of the plantar aspect measuring .5cm and the other .3cm in diameter.  The feet had scaling skin in a moccasin type rash with scaliness interdigitally bilaterally.  The nails were thickened, discolored and distorted bilaterally.  The diagnoses were tinea pedis, plantar lesions of the right foot, onychomycosis of the nails bilaterally and calluses of feet bilaterally. 

During a March 2006 VA spine examination, the Veteran complained of constant low back pain with radiation into the legs which affects his ability to walk.  Aggravating factors include quick movements, prolonged standing, and prolonged sitting, lifting and bending.  There has been one incapacitating episode which a physical prescribed bedrest over the last year.  He stated that the episode occurred at the Dorn VA Urgent Care and that he cannot remember the physician's name or the treatment prescribed to him other than bedrest.  He denied flare-ups.   He denied any surgery or injections on his lower back and he reported he has had several rounds of physical therapy without improvement.  He reported he is on medication and uses a walker in order to ambulate.  The examiner noted he did not have the walker at the exam.  The Veteran stated he used to be a mail processor but can no longer work somewhat because of his low back pain but more so because of his severe congestive heart failure.  The Veteran is also morbidly obese with uncontrolled diabetes.  He reported he needs assistance cooking and cleaning around the house and he can no longer exercise, go swimming, and play football or basketball.  

Upon physical examination, he had lumbar flexion to 70 degrees, lumbar extension to 10 degrees, lateral flexion to 25 degrees, and rotation to 4 degrees, all with pain throughout.  After repetitive ranges in the Veteran's spine, the degrees of motion were unchanged.  His range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran had no spasm or point tenderness.  His straight leg raise was positive on the left.  He had an abnormal gait, and there was no noted kyphosis, lordosis, or scoliosis on examination.  The physician referred to an MRI which showed multilevel degenerative disc disease greatest at L4-5 where there is marked central canal and neural foraminal stenosis.  Plain films of his lumbar spine show moderately severe posterior L5-S1 disc space narrowing and moderate L4-5 disc space narrowing.  There is also very mild spondylosis throughout the lumbar spine.  The diagnoses were lumbar spine degenerative disc disease and chronic lumbosacral strain.  

 During a May 2006 VA spine examination, the Veteran reported he had received cortisone injections into his lumbar spine but no recent physical therapy.  He complained of constant severe pain that radiates into his left lower extremity.  He denied any aggravating factors or any specific flare-ups, but he stated that he had two days of prescribed bed rest for his back in February 2006.  The examiner noted there was no evidence of this prescription in the claims file or electronic record.  Upon physical examination, the Veteran had flexion with pain to 20 degrees, extension with pain to 2 degrees, lateral flexion to the left with a left list of his spine at 10 degrees with lateral flexion to 20 degrees with pain.  On the right he can laterally flex with pain to 2 degrees.  Rotation to the right was to 2 degrees and to the left was to 8 degrees, both with pain.  The range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance on repetitive use.  Examination of the lumbar spine was positive for moderate spasms and there was tenderness with light touch throughout.  An MRI of the lumbar spine revealed severe multilevel degenerative disc disease with stensosis.  

During a May 2006 VA diabetes examination, the examiner noted that the Veteran was hospitalized with ketoacidosis at the onset of his disease.  He avoids red meat in terms of a restricted diet.  His weight fluctuates.  The examiner reviewed the claims file.  The diagnosis was diabetes mellitus.  

In a letter dated in June 2006, a private physician said that the Veteran suffers from major depressive disorder that is proximately due to his pain, stress of life, loss of quality of life, and limitation of activities because of his service-connected low back condition and diabetes mellitus.  His current symptoms include severe low back pain, and fatigue due to poor glucose control. 

In VA progress notes dated from September to November 2006, the Veteran was treated for an open wound over the entire surface of the fifth toe of the left foot with a crack extended to approximately 1cm wide and .3cm deep at the base of the toe.  He also had a closed blister on the great toe of the right foot.  

In a July 25, 2008 letter, A. M., M.D., reported that the Veteran is on insulin for diabetes and his activities are limited by the diabetes.  

In an October 2008 VA spine examination, the Veteran complained of daily low back pain that radiates to both legs below the knee.  He reported he can walk 50 feet or less on level ground.  In the past 12 months he has suffered at least six episodes of incapacitating back pain.  He has never had surgery on his back.  He last worked in 2005 for the US Postal Service and he stopped working largely because of heart problems.  He feels his low back did not limit significantly his work activities, but in his activities of daily living he has limited walking.  He suffers flare-ups which are unpredictable in occurrence and they further limit his movement.  He uses a walker on a routine basis.  Upon physical examination, the examiner noted the Veteran was markedly obese.  He was limited by his lack of mobility.  He could flex to 40 degrees, extend to 5 degrees or less, lateral flex to 10 degrees and rotate to five degrees or less.  All motion appeared painful.  The Veteran had difficulty standing during the range of motion testing.  His back was nontender.  Straight leg raises were 10 degrees bilaterally, with low back pain on both sides.  Motor strength appeared grossly normal at both knees, but sensory examination was globally decreased.  The diagnosis was lumbar spondylosis and lumbar degenerative disc disease with clinical evidence of bilateral lumbar radiculopathy. 

During an October 2008 VA diabetes examination, the Veteran reported he was diagnosed with diabetes in 1993.  He indicated he has had no ketoacidosis or hypoglycemia requiring hospitalization.  The Veteran reported he is not currently following a restricted diet; however, secondary to trouble controlling his blood sugar he is going to be sent to a special diet class.  The Veteran reported his weight has not been stable and that last year he had a 50 pound weight gain.  He has not been advised to restrict activities in an effort to prevent hypoglycemic reactions.  He sees his diabetic care provider every three months.  The diagnosis was diabetes mellitus type 2 requiring insulin for control.  

In a July 2009 VA podiatry note, the Veteran complained of a burning pain on the lateral side of both feet for the last month and painful calluses for the last four months.  Upon examination, the examiner noted excessive pronation from flat feet causing callosities.  

In a March 2010 VA emergency department note, the Veteran complained of low back pain.  He stated he has a history of chronic back pain, but woke up with severe pain in his lower back.  He had no loss in bowel or bladder function, no lower extremity weakness, no areas of paresthesia and the nurse noted he goes to water aerobics three days a week on a regular basis.  Physical examination showed a normal curvature, positive facet tenderness, positive SI joint tenderness, increased pain with lumbar flexion and extension, and increased pain with lateral rotation to the left and right.  The diagnosis was lumbar facet joint syndrome.  He was encouraged to continue his water therapy for weight loss and to increase muscle strength and stamina. 

A July 2010 VA progress note indicted the Veteran went to the emergency room for hematuria due to uncontrolled diabetes. 

In a January 2011 VA progress note, the Veteran reported he had recently been hospitalized at a private hospital for ulcerations on his feet.  He was prescribed an antibiotic.  The Veteran also reported an episode of hypoglycemia in the morning and stated this was his only event. 

In a March 2011 VA progress note, the Veteran was admitted to the hospital due to shortness of breath and confused.  Upon examination, the examiner noted the Veteran was hyperglycemic on admission. 

VA progress notes dated from June 1997 to October 2011 indicate that the Veteran has been prescribed two insulin injections a day for treatment of diabetes.  

VA progress notes dated through October 2011 indicate ongoing treatment for back pain and diabetic ulcers and onychomycosis and diabetic ulceration of the feet.






Diabetes 
Rating Criteria - Specific

Diabetes mellitus is rated under 38 C.F.R. § 4.120, Diagnostic Code (DC) 7913, which warrants a 20 percent rating for diabetes mellitus requiring insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119 (2011).

The term "regulation of activities" means that the appellant must avoid strenuous occupational and recreational activities.  Id.

Analysis

Prior to July 25, 2008, the objective medical evidence shows that the Veteran's service-connected diabetes mellitus requires insulin injected twice daily and that he should be on a restricted diet.  However, during this time, the competent medical evidence of record does not reflect that the Veteran's diabetes mellitus requires "regulation of activities," defined in Diagnostic Code 7913 as "avoidance of strenuous occupational and recreational activities".  It is not indicated in the record that the Veteran's physical activities are restricted by his diabetes mellitus and in fact prior to the October 2008 VA diabetes examination report expressly noted that there were no specific restrictions on the Veteran's activities as a result of his diabetes.  The Board points out that the requirement that diabetes mellitus necessitates regulation of activities is a primary factor in establishing entitlement to a rating in excess of 20 percent evaluation under Diagnostic Code 7913.  The Board recognizes that prior to July 25, 2008, the Veteran required two injections of insulin a day which are indicative of a higher rating.  However, the Veteran does not have any other criteria associated with the 60 percent or 100 percent ratings (episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations for diabetic care, visits at least twice monthly to a diabetic care provider, etc.).  Indeed, his disability picture most nearly approximates the currently assigned 20 percent evaluation.

From July 25, 2008, the objective medical evidence shows that the Veteran's service-connected diabetes mellitus requires insulin injected twice daily and restriction of diet and exercise.  However, there is no evidence that the Veteran meets any other criteria associated with the next-higher 60 percent rating (episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations for diabetic care, visits at least twice monthly to a diabetic care provider, etc.).  The Board notes that the Veteran has once been treated while in the hospital for hyperglycemia, but at that time, he was hospitalized for a diabetic foot disorder, not his diabetes; therefore, the Veteran has not required hospitalization for a hypoglycemic reaction.  As the criteria for the next-higher rating (60 percent) for diabetes mellitus have not been met, it logically follows that criteria for an even higher rating (100 percent) likewise have not been met.  Indeed, his disability picture most nearly approximates the currently assigned 40 percent evaluation from July 25, 2008.

In sum, there is no support for an evaluation in excess of 20 percent prior to July 28, 2008 and in excess of 40 percent from July 28, 2008 for the Veteran's diabetes mellitus.  The benefit of the doubt is resolved in the Veteran's favor to the extent indicated.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Back
Rating Criteria - Specific

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Effective September 26, 2003 (prior to the filing of the Veteran's claim in November 2006) the criteria for rating all spine disabilities (to include intevertebral disc syndrome (IVDS), designated under current DC 5243) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months warrants a 20 percent rating, and higher ratings are assigned for longer periods of incapacitation.

Note 1 states that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Board notes that the Veteran is separately service connection for peripheral neuropathy of the right and left lower extremities each rated 10 percent disabled.  These issues are not on appeal before the Board.

Analysis

Based on the evidence of record, the Board finds that a disability rating in excess of 40 percent for a low back disability is not warranted.  Specifically, under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability does not warrant a rating in excess of 40 percent because there is no evidence that he has demonstrated ankylosis of any portion of his spine.  All evidence of record, including the December 2007 and March and May 2010 VA examination reports, show that the Veteran was always able to move every portion of his spine, and there has been no allegation or diagnosis of ankylosis.  As such, the criteria for a disability rating in excess of 40 percent, under the General Rating Formula for Diseases and Injuries of the Spine are not met.  

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of back pain. However, while the Veteran complained of pain on range of motion on examination, during the March and May 2006 VA examinations, there was no change in the evaluation with repetitive motion.  As such, the Veteran's low back disorder does not more nearly approximate the criteria for any higher rating than that assigned.

Although the Veteran complained of multiple incapacitating episodes, the provisions for evaluating intervertebral disc syndrome are also not for application for the Veteran's service-connected low back pain because there is no objective evidence that he had any incapacitating episodes that required treatment and bed rest prescribed by a physician.  During the May 2006 VA examination, the Veteran reported two days of prescribed bedrest for his back in February 2006.  The Veteran also reported a dozen incapacitating episodes during the last year to the October 2008 VA examiner.  However, there is no objective evidence that any of these episodes were accompanied with treatment and bed rest prescribed by a physician.  As there is no objective evidence of an incapacitating episode as defined by the rating criteria, there is no basis for an increased evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 40 percent must be denied.  

Plantar Warts and Calluses

Rating Criteria - Specific

The Veteran is currently assigned a noncompensable rating under Diagnostic Code 7819, which provides that benign skin neoplasms should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or impairment of function.

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for the evaluation of skin diseases and scars, which became effective on October 23, 2008.  However, it was specifically noted that this amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whom VA rated before such date under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review.  The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule, but will otherwise be assigned under the current regulations regarding effective dates.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).

In this case, the Veteran's claim was filed prior to October 23, 2008, and he has not requested consideration under the revised rating criteria.  Therefore, the Board will consider his claim under the old criteria.

Scars, other than head, face, or neck, that are deep or that caused limited motion warrant a 10 percent rating if the area or areas exceed 6 square inches (39 sq. cm).  In order for a 20 percent rating to be warranted, the area or areas must exceed 12 square inches (77 square centimeters).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating for area or areas of 144 square inches (929 sq. cm.) or greater. A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).

A 10 percent rating may be assigned for scars which are superficial and unstable. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2011). 

A 10 percent rating is assigned for scars which are superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

Scars may also be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2011).

The Board has also considered Diagnostic Code 7806, as there is evidence of a rash or scaling of the skin.  Under Diagnostic Code 7806, a 0 percent rating will be assigned where less than 5 percent of the entire body, or less than 5 percent of exposed areas, are affected; and no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned when the condition affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  Id.

A 30 percent rating is assigned when the condition affects 20 to 40 percent of the entire body, or 20 to 40 percent of exposed areas; or systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when the condition affects more than 40 percent of the entire body, or more than 40 percent of exposed areas; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  Id.

Analysis

A July 2009 VA podiatry note shows that the Veteran complained of painful calluses for the last four months.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences; for example, he is competent to report that he experiences certain symptoms such as pain with walking.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms of pain he experiences during the active phase of the disease.  However, it must be observed that service connection is already in effect for peripheral neuropathy and radiculopathy of the right and left lower extremities, which is said to contemplate claimed severe right and left foot pain. An additional compensable evaluation for the reported foot pain would contemplate pyramiding. See 38 C.F.R. § 4.19 (2011).

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's foot disability, but finds that no other diagnostic codes provide a basis for a higher rating.  The Veteran's calluses also have not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.

All

Finally, the Board has considered whether the schedular evaluation is adequate, thus requiring that the RO refer the claims to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria, as set forth above, appropriately describe the severity and symptoms of the disabilities at issue.  There has been no showing that the Veteran's service-connected low back disability, foot calluses, or diabetes has necessitated frequent periods of hospitalization.  In the absence of such factors, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met for the disability at issue.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to a rating in excess of 40 percent for a low back disability is denied. 

Entitlement to an initial rating of 40 percent for diabetes mellitus is granted, effective July 25, 2008, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a compensable rating for plantar warts and calluses is denied. 




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


